Powell, J.
1. A party who submits to a ruling as to the sufficiency of the pleadings, for any purpose, by voluntarily filing an amendment to. meet the views of the court, waives his right to make exceptions on the ground that the amendment was unnecessary. Atlantic Coast Line R. Co. v. Hart Lumber Co., 2 Ga. App. 88 (58 S. E. 316), and cit.
2. The case, as finally narrowed by the pleadings and the evidence, involved only one question: “Did the defendant contract to rent the-land from the plaintiff?” The trial judge fairly submitted this question to the jury, and has approved their finding; this court is therefore, without jurisdiction to interfere. Judgment affirmed.